EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abigail Lorfing on November 15, 2021.
The application has been amended as follows: 
1.  (Currently amended) An apparatus, comprising: 
	a pipette dispenser to control dispensing of a volume to a dispensing location;
	a dispensing tip that is operatively coupled to the pipette dispenser, the dispensing tip includes an electromechanical print head including a nozzle array to dispense the volume from the pipette dispenser to the dispensing location based on a command from the pipette dispenser that indicates an amount of the volume to be dispensed from the print head; and
a collecting nozzle coupled to the pipette dispenser to collect the volume to be dispensed, the collecting nozzle to transfer the volume to the print head of the dispensing tip, wherein the collecting nozzle is aligned parallel to and integrated with the dispensing tip and positioned adjacent the print head, wherein the collecting nozzle is integrated with the pipette dispenser and includes a pneumatic device to create a vacuum and collect the volume into the collecting nozzle and transfer the volume into the dispensing tip.
2-3. (Canceled) 
4. (Previously Presented) The apparatus of claim 1, wherein the print head is at least one of a thermal ink jet print head and a piezo print head that dispenses a specified volume in response to the command.
5. (Original) The apparatus of claim 1, wherein the pipette dispenser includes a controller to generate the command to the print head to indicate the amount of the volume to be dispensed from the print head.
6. (Original) The apparatus of claim 5, wherein the controller includes a wireless connection to receive dispensing commands for the print head from a remote computing location.
7. (Previously Presented) The apparatus of claim 1, wherein the pipette dispenser includes a controller to generate the command to control the amount of the volume to be dispensed from the print head to be less than a collected volume collected by the collecting tip.
8. (Previously Presented) The apparatus of claim 7, wherein the collected volume is about 1.0 milliliters and the amount of the volume to be dispensed is controlled to be in a range from about 2.0 micro liters to about 0.1 nano liters by the print head.
9. (Original) The apparatus of claim 1, wherein the pipette dispenser further comprising a universal serial bus connection to provide power to the pipette dispenser. 
10. (Currently amended) An apparatus, comprising: 

	a dispensing tip that is operatively coupled to the pipette dispenser, the dispensing tip includes an electromechanical print head including a nozzle array to dispense a portion of the volume to the dispensing location, the print head configured to control the portion of the volume dispensed from the pipette dispenser to be less than a collected volume; and
a collecting nozzle coupled to the pipette dispenser to collect the collected volume, the collecting nozzle to transfer the collected volume to the dispensing tip, wherein the collecting nozzle is aligned parallel to and integrated with the dispensing tip and positioned adjacent the print head, wherein the collecting nozzle is integrated with the pipette dispenser and includes a pneumatic device to create a vacuum and collect the volume into the collecting nozzle and transfer the volume into the dispensing tip.
11. (Previously Presented) The apparatus of claim 10, wherein the collected volume is about 1.0 milliliters and the portion is controlled to be in a range from about 2.0 micro liters to about 0.1 nano liters by the print head.
12-13. (Canceled) 
14. (Currently amended) A system, comprising: 
a pipette dispenser to control dispensing of a volume to a dispensing location;
a controller in the pipette dispenser to specify a command based on an amount of the volume to be dispensed to the dispensing location;
a dispensing tip that is operatively coupled to the pipette dispenser, the dispensing tip includes an electromechanical print head including a nozzle array to dispense the volume to the dispensing location based on the command from the controller that indicates an amount of the volume to be dispensed from the print head; and
a collecting nozzle coupled to the pipette dispenser to collect a collected volume, the collecting nozzle to transfer the collected volume to the dispensing tip for dispensing by the print head, wherein the collecting nozzle is aligned parallel to and integrated with the dispensing tip and positioned adjacent the print head, wherein the collecting nozzle is integrated with the pipette dispenser and includes a pneumatic device to create a vacuum and collect the volume into the collecting nozzle and transfer the volume into the dispensing tip.
15. (Previously Presented) The system of claim 14, wherein the print head is to control the portion of the volume dispensed from the pipette dispenser based on the command to be less than the collected volume, wherein the collected volume is about 1.0 milliliters and the portion is restricted to be in a range from about 2.0 micro liters to about 0.1 nano liters by the print head.
16. (Canceled) 
17. (Previously Presented) The system of claim 14, wherein the controller is coupled to the print head via an electrical connection to provide the command to the print head to indicate the amount of the volume to be dispensed from the print head, and in response to the command, the nozzle array is to dispense the amount of the volume from the pipette dispenser.
18. (Previously Presented) The apparatus of claim 1, wherein the print head is a micro-electromechanical machine (MEMs) device.
19. (Previously Presented) The apparatus of claim 5, wherein the dispensing tip includes an electrical connection that interacts with the controller to receive the command.
20.  (Canceled) 
21. (Previously Presented) The apparatus of claim 1, wherein the print head includes a piezo print head including piezo elements proximal to the nozzle array, and in response to the command, an electric charge is applied to the piezo elements and the piezo elements bend and force the amount of the volume to dispense from the pipette dispenser.
22. (Previously Presented) The apparatus of claim 10, wherein the print head is a micro-electromechanical machine (MEMs) device and thermal inkjet (TIJ) nozzles forming the nozzle array.
23. (Previously Presented) The apparatus of claim 22, wherein the pipette dispenser includes a controller coupled to the print head to generate and provide a command to the print head to indicate the portion of the volume to dispense from the print head, and in response to the command, the TIJ nozzles are to create a bubble in the volume and cause the portion of the volume to dispense from the pipette dispenser.
24. (Previously Presented) The apparatus of claim 10, further including a controller in the pipette dispenser to specify a command based the portion of the volume to be dispensed to the dispensing location, the controller coupled to the print head to provide the command, and in response, to cause the nozzle array to dispense the portion of the volume to the dispensing location.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner considers Nielsen et al., (US 2008/029148) to be the closest prior art.  However, none of the known prior art teaches or fairly suggests the invention as set forth in claims 1, 10 and 14.  In particular, the known prior art does not teach a collecting nozzle coupled to the pipette dispenser to collect the volume to be dispensed, the collecting nozzle to transfer the volume to the print head of the dispensing tip, wherein the collecting nozzle is aligned parallel to and integrated with the dispensing tip and positioned adjacent the print head, wherein the collecting nozzle is integrated with the pipette dispenser and includes a pneumatic device to create a vacuum and collect the volume into the collecting nozzle and transfer the volume into the dispensing tip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374. The examiner can normally be reached Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kathryn Wright/Primary Examiner, Art Unit 1798